865 F.2d 1269
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lester Paul STEPP, Plaintiff-Appellant,v.John W. POTTER, Judge;  Laura K. Haller, Defendants-Appellees.
No. 88-5648.
United States Court of Appeals, Sixth Circuit.
Jan. 3, 1989.

Before MERRITT, BOYCE F. MARTIN, Jr., and NATHANIEL R. JONES, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed a civil rights action under 42 U.S.C. Sec. 1983 against a Jefferson County (Kentucky) Circuit Court judge and a Legal Aid attorney.  Plaintiff claimed defendants caused him to be illegally jailed in March of 1987, and, while he was incarcerated, conspired to assist other individuals to break in to plaintiff's home.  The district court sua sponte dismissed the complaint as frivolous under 28 U.S.C. Sec. 1915(d) and this appeal followed.  The parties have briefed the issues, plaintiff proceeding pro se.


3
Upon consideration, we find the district court correctly dismissed the instant complaint.  The complaint was filed more than one year from the date of the alleged injuries, even allowing for the month's incarceration.  This is beyond the one year period allowable in civil rights cases arising in Kentucky.   McSurely v. Hutchison, 823 F.2d 1002, 1005 (6th Cir.1987), cert. denied, 108 S.Ct. 1107 (1988).


4
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.